184 A.2d 206 (1962)
COPE FORD, INC., Appellant,
v.
Gerald LASTFOGEL, Appellee.
No. 3054.
Municipal Court of Appeals for the District of Columbia.
Submitted July 23, 1962.
Decided September 18, 1962.
Mark B. Sandground, Washington, D. C., with whom Amram, Hahn & Sundlun, Washington, D. C., was on the brief, for appellant.
Pierre E. Dostert, Washington, D. C., with whom Samuel C. Borzilleri, Washington, D. C., was on the brief, for appellee.
Before HOOD, Chief Judge, and QUINN and MYERS, Associate Judges.
PER CURIAM.
In this action appellant sought to recover from appellee certain sums of money it had paid him while he was in its employ. Appellant's theory was that the sums paid were loans advanced to appellee. Appellee's defense was that the sums were paid him as salary. The contract of employment was oral, and the main issue was whether appellee was employed as a salesman on a commission basis or as "truck manager" on a salary. The case was submitted to a jury under instructions to which no exceptions were taken, and the jury returned a verdict for appellee.
The only error assigned is that the verdict was not in accord with the weight of the evidence. This court has no power to weigh the evidence; that was the function of the jury; and when the jury performs its function under proper instructions, its verdict must stand.
Affirmed.